Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-8 in the reply filed on 04/30/2021 is acknowledged.  The traversal is on the ground(s) that EP 0392558 does not teach the claimed concentration of PEKK and that a serious burden does not exist.  This is not found persuasive because as set forth below, Yang et al. does in fact teach the claimed concentration. Yang et al. teach about 45% of pekk and about 25% of fiber-forming polymers which reads on the claimed concentration. Further, as set forth in the restriction requirement, the special technical feature does not make a contribution over Yang et al. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 9-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 04/30/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yang et al. (EP 0392558).
Regarding claim 1, Yang et al. teach a process for manufacturing a fiber comprising polyetherketoneketone comprising the steps of mixing polyetherketoneketone and sulfuric acid having a concentration of at least 90% to obtain a spin dope and passing the spinning dope through a spinneret and into a coagulation bath. The polyetherketoneketone is dissolved in the sulfuric acid to a concentration within the claimed range. Yang et al. teach about 45% of pekk and about 25% of fiber-forming polymers which reads on the claimed concentration. Therefore, it is clear Yang et al. teach amounts which overlap with the claimed range. Further, the properties of pekk such as high temperature resistance, chemical resistance, radiation resistance, high strength, physical and chemical properties are well known in the art and it would have been obvious to one of ordinary skill in the art at the time of the invention to maintain low amounts of polymer and still arrive at the claimed concentration in order to affect fiber properties and arrive at the claimed invention. 
Regarding claim 3, Yang et al. and Bertelo et al. are silent regarding the claimed temperature of the polyetherketoneketone. However, it is well known in the art to optimize crystallinity and thereby the melting point of polyetherketoneketone in order to improve properties and therefore it would have been obvious to one of ordinary skill in the art at the time  
Regarding claim 4, Yang et al. teach heating the fiber in at least one heating step to a temperature within the claimed range [US Patent 3,869,429 which is incorporated].
Regarding claim 5, Yang et al. teach that during the heating step tension is applied but is silent regarding the stretch ratio. However, it would have been obvious to one of ordinary skill in the art to use the claimed stretch ratio in order to affect fiber properties as is known in the
Regarding claim 8, Yang et al. teach after coagulation, is treated with solutions having a pH in the claimed range as Yang et al. teach the solution is slightly alkaline. 
Claims 2-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (EP 0392558) or in the alternative over Yang et al. (EP 0392558)  in view of Bertelo (PG Pub. 2011/0287255).
Regarding claim 2, Yang et al. are silent regarding the claimed formula of the polyetherketoneketone. However, the claimed polyetherketoneketone formula is well-known in the art and would have been obvious to one of ordinary skill in the art as is evidenced by Bertelo et al. In the alternative, Beterlo et al. teach fibers comprising repeating units of the claimed Formula I and Formula II including the claimed A, B and D wherein the ratio of the repeating units represented by Formula I: Formula II is within the claimed range in order to improve fiber properties. It would have been obvious to one of ordinary skill in the art to use the polyetherketoneketone formula of Bertelo et al. in Yang et al. or the previous combination in order to improve the fiber properties and arrive at the claimed invention. 
Regarding claim 3, Yang et al. and Bertelo et al. are silent regarding the claimed temperature of the polyetherketoneketone. However, it is well known in the art to optimize  
Regarding claim 4, Yang et al. teach heating the fiber in at least one heating step to a temperature within the claimed range [US Patent 3,869,429 which is incorporated].
Regarding claim 5, Yang et al. teach that during the heating step tension is applied but is silent regarding the stretch ratio. However, it would have been obvious to one of ordinary skill in the art to use the claimed stretch ratio in order to affect fiber properties as is known in the art. 
Regarding claim 8, Yang et al. teach after coagulation, is treated with solutions having a pH in the claimed range as Yang et al. teach the solution is slightly alkaline. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (EP 0392558) view of Collette et al. (PG Pub. 20110311811).
Regarding claims 6-7, Yang et al. are silent regarding the claimed second heating second heating step and temperature and drawing ratio. However,  Collette et al. teach a second heating step at the claimed temperature and drawing ratio in order to improve mechanical properties. It would have been obvious to one of ordinary skill in the art to use the second heating step, temperature and drawing ratio as taught by Collette et al. in Yang et al. in order to improve mechanical properties and arrive at the claimed invention. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (EP 0392558) in view of Bertelo (PG Pub. 2011/0287255) in view of Collette et al. (PG Pub. 20110311811).
Regarding claims 6-7, Yang et al. and Bertelo et al. are silent regarding the claimed second heating second heating step and temperature and drawing ratio. However,  Collette et al. teach a second heating step at the claimed temperature and drawing ratio in order to improve mechanical properties. It would have been obvious to one of ordinary skill in the art to use the second heating step, temperature and drawing ratio as taught by Collette et al. in Yang et al. or the previous combination in order to improve mechanical properties and arrive at the claimed invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/Shawn Mckinnon/Examiner, Art Unit 1789